UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): January 30, 2009 SCOLR Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31982 91-1689591 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 19204 North Creek Parkway, Suite 100 Bothell, WA 98011 (Address of principal executive offices) (425)368-1050 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SCOLR PHARMA, INC. FORM 8-K Item 1.01 Entry Into a Material Definitive Agreement. On January 30, 2harma, Inc. (the “Company”) entered into an Employment Agreement (the “Agreement”) with Dr. Bruce S. Morra in connection with Dr. Morra’s appointment as the Company’s President and Chief Executive Officer.A brief summary of the material terms of the Agreement is included in Item 5.02 of this Current Report on Form 8-K and is incorporated by reference herein. On January 30, 2009, the Company also approved a consulting arrangement with Wayne L. Pines, an international consultant on FDA-related regulatory and media issues and a director of the Company, pursuant to which Mr. Pines will advise the Company on regulatory matters. The Company will pay Mr. Pines $15,000 per year (on a quarterly basis) and the arrangement may be terminated by either party on 30 days notice. Additionally, on January 30, 2009, the Company approved an arrangement compensating Dr. Morra in the amount of $15,864 for consulting services for the period of January 19, 2009 through January 29, 2009. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. (c) In a meeting held on January 30, 2009, the Board of Directors of the Company appointed Dr. Bruce S. Morra, 54, as President and Chief Executive Officer. Dr. Morra joined the Corporation’s Board of Directors in 2007 and has more than 25 years of pharmaceutical, medical device, drug delivery, biotech and polymers industry leadership experience. From 2004 to 2009, Dr. Morra was a private consultant to companies in these industries.From 2003 to 2004, Dr. Morra was President of West Pharmaceutical Services’ drug delivery and contract clinical research businesses.From 2002 to 2003, he was Chief Business Officer of Progenitor Cell Therapy, LLC, a start-up company performing stem cell and other cell therapy process, device and drug contract research and manufacturing. From 1998 to 2004, Dr. Morra served as President, Chief Operating Officer and Chief Financial Officer of Biopore Corporation and its sister company Polygenetics, Inc.He is a member of the boards of directors of InforMedix Holdings, Inc. and Unigene Laboratories, Inc. Dr. Morra earned his Ph.D. and M.S. in Polymer Science and Engineering and his M.B.A. from the University of Massachusetts, Amherst in 1980, after graduating magna cum laude in Chemical Engineering from Princeton University in 1976. In connection with his appointment as President and Chief Executive Officer, Dr.
